DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (figures 1-3) in the reply filed on 29 June 2022 is acknowledged.  The traversal is on the ground(s) that “The Office is directed to at least paragraph [0067] of the instant specification, which specifically states that “[c]ushioning elements 100, 200, 1000, and other variations described herein may include corresponding features described with reference to each of the other cushioning elements and features described without limitation.” Thus, the election requirement is improper at least because the variations shown in the exemplary figures are not mutually exclusive”.  This is not found persuasive because, as stated in the restriction requirement, “the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species I requires a search for disclose a cushioning element with folded tabs with an additional fold and a stability wrap feature with an open space on either side of the spring portion, not required by the other species. Species Il requires a search for a cushioning element with folded tabs with an additional fold and a stability wrap portion in close contact with the both sides of the spring portion, not required by the other species. Species III requires a search for a cushioning element with angled folded tabs, support folds and mechanical locks, not required by the other species”. Although cushioning elements 100, 200, 1000, and other variations described herein may include corresponding features described with reference to each of the other cushioning elements and features described without limitation, as stated by applicant and in the specification, the disclosed embodiments in the restriction requirement do have mutually exclusive features, as described in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, the applicant states “the folded cardboard spring” in lines 5-6. It appears “the folded cardboard spring” should be “the folded cardboard spring portion”, as was introduced in line 3.
Regarding claim 9, the applicant states “the cardboard cushion” in line 12. It appears “the cardboard cushion” should be “the cardboard cushion component”, as was introduced in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first and second product support surfaces" in line 4 and “the product” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenan et al. (US 5,378,096).
Regarding claim 1, Keenan teaches packaging (figure 1), comprising: a cardboard cushion component (figure 1, reference 20) comprising: a folded cardboard spring portion (figure 2, reference 24) that is deflectable (figure 1 and 4 and column 3, lines 23-25: since the packaging can be flat, the spring is deflectable from flat to open configuration); a folded cardboard stability wrap portion (figure 2, reference 22) that surrounds the folded cardboard spring portion (figure 2) and is in contact with terminal ends of the folded cardboard spring (figure 2); and a stiffening element (figure 1 and 2, reference 58) formed from cardboard and configured to increase the stiffness of the cardboard cushion component (column 5, lines 2-23). With reference to all parts of the invention made from cardboard, figure 2 shows each aspect of the invention made from two sheets which sandwich a corrugate [corrugated cardboard]. Furthermore, the specification states that the spring 24 is made from cardboard (column 3, lines 37-41). Although the specification says that the stability wrap portion 22 is made from paperboard, the figures show all materials being corrugated cardboard. MPEP 2125(I) states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."” So even though the specification states otherwise, since the drawings clearly show cardboard for every aspect of the invention, the limitation is met.
Regarding claim 3, Keenan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Keenan teaches the folded cardboard spring portion comprises a plastically deformed crease (figure 2, reference 54).
Regarding claim 5, Keenan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Keenan teaches the cardboard cushion component further comprises an upper and lower loading panels (figure 1, as shown in the annotated figure below), wherein the upper loading panel is connected to an upper side panel (figure 1, as shown in the annotated figure below), the lower loading panel is connected to a lower side panel (figure 1, as shown in the annotated figure below), each at a fold (figure 1, as shown in the annotated figure below), wherein a first stiffening element is cut out from adjacent portions of the upper loading panel and upper side panel (figure 1, as shown on the annotated figure below), wherein the stiffening element is folded the opposite way as the fold between the upper loading panel and upper side panel (figure 1, reference 58 and figure 2, reference 62/68).

    PNG
    media_image1.png
    384
    585
    media_image1.png
    Greyscale

Regarding claim 6, Keenan teaches all of the claim limitations of claim 5, as shown above. Furthermore, Keenan teaches the folded cardboard spring portion further includes folds (figure 2, as shown in the annotated figure below), and each folded edge of the folded cardboard spring portion comprises a plastically deformed crease on an inner surface of the fold (figure 2, as shown in the annotated figure below).

    PNG
    media_image2.png
    214
    376
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Keenan et al. (US 5,378,096).
Regarding claim 2, Keenan teaches all of the claim limitations of claim 1, as shown above.
Furthermore, Keenan teaches the cardboard cushion component is formed from cardboard corrugate (figure 2 and column 3, lines 37-41: figure 2 shows each aspect of the invention made from two sheets which sandwich a corrugate [corrugated cardboard]. Although the specification says that the stability wrap portion 22 is made from paperboard, the figures show all materials being corrugated cardboard. MPEP 2125(I) states “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."”
Keenan does not explicitly teach the cardboard cushion component is formed from a single sheet of cardboard corrugate. However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Keenan to be made from a single sheet of corrugated cardboard, because making the packaging from one sheet minimizes waste.
	Regarding claim 15, Keenan teaches a cardboard cushion component (figure 1) comprising: a first cardboard panel (figure 1 and 2, reference 42) configured to be downwardly movable; a second cardboard panel (figure 1 and 2, reference 44) coupled to the first cardboard panel via a plurality of plastically deformed folds (figure 2, as shown in the annotated figure below) such that the first and second product support surfaces are substantially coplanar in a first configuration at a first distance (figure 2), wherein when a force, in excess of the product initial loading, is applied downward to the first cardboard panel and released, the first cardboard panel is capable of rebounding to at least 90% of the first distance (column 5, lines 16-21: Although not explicitly disclosed, if force is applied to the first cardboard panel 42, it would deflect downward a small first distance, due to stiffening members 58, and would rebound to at least 90% of the first distance because the stiffening embers 58 could apply a counter force).

    PNG
    media_image2.png
    214
    376
    media_image2.png
    Greyscale

Keenan discloses the general conditions of the claimed invention except for the express disclosure of wherein when a force, in excess of the product initial loading, is applied downward to the first cardboard panel and released, the first cardboard panel rebounds to at least 90% of the first distance. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first cardboard panel rebounds to at least 90% of the first distance, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Keenan teaches all of the claim limitations of claim 15. As shown above. Furthermore, Keenan teaches a cardboard stability component (figure 1, reference 22) comprising: a first component (figure 1, reference 26) fixed to the first cardboard panel (figure 2: first component 26 is fixed to first cardboard panel 42); and a second component (figure 1, reference 28) fixed to the second cardboard panel (figure 2: second component 28 is fixed to second cardboard panel 44), whereby the cardboard stability component prevents lateral motion of the first and second cardboard panels (figure 1-3).
Regarding claim 17, Keenan teaches all of the claim limitations of claim 15, as shown above. Furthermore, Keenan teaches first and second cardboard cushioning components (figure 1 and column 3, lines 33-34: Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), wherein a first cardboard cushion component's first cardboard panel (figure 1 and 2, reference 42) and second cardboard panel (figure 1 and 2, reference 44) have a first surface area (figure 1 and 2), wherein a second cardboard cushion component's first cardboard panel (figure 1 and 2, reference 42) and second cardboard panel (figure 1 and 2, reference 44) have a second surface area (figure 1 and 2) larger than the first surface area (column 3, lines 34-36: the packaging system can come in different sizes, thus would have different surface areas), and wherein the first cardboard cushion component supports a product surface having a larger surface area than a product surface supported by the second cardboard cushion component (figure 1 and 2 and column 3, lines 28-36).
Regarding claim 18, Keenan teaches all of the claim limitations of claim 17, as shown above.
Furthermore, Keenan teaches each cardboard cushion component is formed from a cardboard corrugate (figure 2 and column 3, lines 37-41: figure 2 shows each aspect of the invention made from two sheets which sandwich a corrugate [corrugated cardboard].
Keenan does not explicitly teach each cardboard cushion component is formed from a single sheet of cardboard corrugate. However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cushion components of Keenan to be made from a single sheet of corrugated cardboard, because making the cushion component from one sheet minimizes waste.

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al. (US 5,378,096), as applied to claim 1 and 15 above, and further in view of Cals et al. (US 7,452,316).
Regarding claim 4, Keenan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Keenan teaches a plurality of the cardboard cushioning components (figure 1 and column 3, lines 33-34) arranged within container (column 3, lines 28-33) and collectively supporting at least one product (column 3, lines 28-33).
Keenan does not teach the cardboard cushioning components arranged in a box. However, Cals does teach cardboard cushioning components (figure 7, reference 90) arranged in a box (figure 7, reference C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carboard cushioning components of Keenan to be arranged in a box, as disclosed by Cals, because using the components in a box allows for protecting items within a shipping box, as disclosed by Cals (column 10, lines 33-49).
Regarding claim 19, Keenan teaches all of the claim limitations of claim 1, as shown above. Furthermore, Keenan teaches a plurality of first and second cardboard cushion components (figure 1 and column 3, lines 33-34) positioned around a product (column 3, lines 28-33) such that they may absorb deflection along a plurality of directions (column 3, lines 28-33), and wherein the plurality of first and second cardboard cushion components are arranged in an array within a container (column 3, lines 28-33).
Keenan does not teach the cardboard cushioning components arranged in an array in a box. However, Cals does teach cardboard cushioning components (figure 7, reference 90) arranged in a box (figure 7, reference C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carboard cushioning components of Keenan to be arranged in a box, as disclosed by Cals, because using the components in a box allows for protecting items within a shipping box, as disclosed by Cals (column 10, lines 33-49).
Regarding claim 20, Keenan, in view of Cals, teaches all of the claim limitations of claim 19, as shown above. Furthermore, modified Keenan teaches each of the cardboard cushion components is hidden from the customer in use by a wall of the packaging system (figure 1 of Keenan).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al. (US 5,378,096), as applied to claim 1 above, and further in view of Wojdyla (US 5,000,376).
Regarding claim 7, Keenan teaches all of the claim limitations of claim 1, as shown above.
Keenan does not explicitly teach the folded cardboard stability wrap further comprises a folded tab configured to engage an aperture formed through the cardboard spring as a mechanical lock. However, Wojdyla does teach the folded cardboard stability wrap further comprises a folded tab configured to engage an aperture formed through the cardboard spring as a mechanical lock (column 5, lines 12-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Keenan to include the folded cardboard stability wrap further comprises a folded tab configured to engage an aperture formed through the cardboard spring as a mechanical lock, as disclosed by Wojdyla, because including the mechanical lock further prevents the packaging from accidently collapsing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keenan et al. (US 5,378,096), as applied to claim 1 above, and further in view of Beaman (US 1,852,832).
Regarding claim 8, Keenan teaches all of the claim limitations of claim 1, as shown above.
Keenan discloses the claimed invention except that the attachment means is adhesive instead of being free from adhesive. Beaman shows that staples was an equivalent structure known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Beaman represents evidence that adhesives were art-recognized equivalent structures for staples. Therefore, because these two fastening means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute adhesive for staples. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging of Keenan to not use adhesive to form the cardboard cushion component, as disclosed by Beaman, because substituting adhesive for staples is well known in the art.

Allowable Subject Matter
Claims 9-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735